 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 634Waste Management, Inc. and Teamsters Local No. 463, affiliated with the International Brother-hood of Teamsters, AFLŒCIO, Petitioner.  Case 4ŒRCŒ19571  February 14, 2000  DECISION AND DIRECTION OF SECOND ELECTION BY MEMBERS FOX, LIEBMAN, AND HURTGEN The National Labor Relations Board, by a three-member panel, has considered objections to an election held December 18, 1998, and the hearing officer™s report recommending disposition of them (pertinent portions are attached as an appendix).  The election was con-ducted pursuant to a Stipulated Election Agreement.  The tally of ballots shows 70 for and 108 against the Peti-tioner with 10 challenged ballots, a number insufficient to affect the results of the election. The Board has reviewed the record in light of the ex-ceptions and briefs, has adopted the hearing officer™s findings1 and recommendations, and finds that the elec-tion must be set aside and a new election held.2 [Direction of Second Election omitted from publica-tion.]  MEMBER HURTGEN, dissenting. Contrary to my colleagues and the hearing officer, I would overrule all of the Petitioner™s objections and cer-tify the results of the election.                                                                                                                      1 In the absence of exceptions, we adopt pro forma the hearing offi-cer™s recommendation to overrule the Petitioner™s Objections 1, 3, 5, and 6 (except for that portion related to a threat of discharge), and 9. 2 We agree, for the reasons stated by the hearing officer, that the Employer™s bulletin board policy, both on its face and as applied, con-stituted objectionable conduct  (Objections 2 and 10).  We stress that the hearing officer™s analysis is in accord with well-established Board precedent, cited by the hearing officer, and that our dissenting col-league™s analysis would require that that precedent be overruled.    Further, we adopt the hearing officer™s recommendation to sustain the Petitioner™s Objection 6 regarding Supervisor Ronald McClain™s threat to discharge employee Paul Trueman because he had defaced a piece of the Employer™s antiunion campaign literature.  We do not agree with our dissenting colleague that the threat was not sufficiently disseminated to have affected the election results.  In fact, the hearing officer found that ﬁseveralﬂ other employees were present when the threat was made, and Trueman identified three of those employees.  In addition, employee Frable immediately learned of the threat either from Trueman or from one of the employees who witnessed the threat.  One of those employees, David Rice, and Frable immediately went inside to the dispatch room and when Trueman arrived there, Rice, Frable, and several other employees were all arguing about the antiunion cards distributed by the Employer, which were the subject of the threat of discharge made to Trueman.  In these circumstances, although we do not know the exact number of employees involved, we have no trouble inferring that the threat was immediately a subject of conversation among many employees.  As the hearing officer correctly observed, a threat of discharge of this sort is highly coercive and one of the most serious forms of employer misconduct.  See Lakehaven Nursing Home, 325 NLRB 250, 251 (1997).  Accordingly, we adopt the hearing offi-cer™s conclusion that this threat was objectionable conduct warranting a second election. My colleagues conclude that the Employer™s refusal to permit employees to use the Employer™s bulletin board for union materials was objectionable.  In the circum-stances of this case, I cannot agree.1 Significantly, in my view, the hearing officer found that the Employer did not change its bulletin board pol-icy in response to the union campaign.  Thus, the policy was not motivated by that campaign.  Further, the policy, on its face, does not refer to union-related materials.  Rather, the policy and the practice is to ban all contro-versial material (e.g., sexual material), not just union-related material.  Finally, since the Employer regards union-related materials as controversial, the Employer bans both prounion and antiunion materials. In short, this case does not involve a policy motivated by union activity.  Nor does it involve discrimination against union-related material or against prounion mate-rial.  In these circumstances, I would not condemn the policy as objectionable.2   My colleagues also find objectionable the conduct of Supervisor Ronald McClain, who told employee Paul Trueman that he would be discharged for defacing a piece of procompany campaign literature.  I assume ar-guendo that this threat would be objectionable if it were disseminated to a determinative number of voters.  The tally of ballots here shows 70 for the Petitioner, 108 against, with 10 challenged votes.  Although there was some dissemination of the threat, it clearly was not dis-seminated to a sufficient number of voters to have af-fected the results of the election.3  See, e.g., Westek Fab-ricating, 293 NLRB 879 (1989).   1 The Employer™s policy was as follows: SECTION XIVŠBULLETIN BOARDS A. The bulleting boards are available for the posting on non-controversial items by employees.  Any item desired to be posted must be submitted to the Human Resources Department for approval. 2 See, e.g., Cleveland Real Estate Partners v. NLRB, 95 F.3d 457, 465 (6th Cir. 1996) (discrimination not found, even though employer prohibited union solicitation, and permitted nonunion-related solicita-tions); NLRB v. Riesbeck Food Markets, 91 F.2d 132 (4th Cir. 1996) (unpublished decision) (discrimination not found, even though em-ployer prohibited a union ﬁdo not patronizeﬂ solicitation, and permitted nonunion-related solicitations).    In view of the above, I find nothing objectionable in the Em-ployer™s informing employee Woolf that he was subject to discipline if he failed to remove a union notice from the bulletin board. 3 According to my colleagues, the threat of discharge was heard by three identified employees and was disseminated to one other em-ployee.  Thus, the Union has established only that four employees were aware of the threat.  Although several other employees discussed the Employer™s antiunion cards, this is not the same as discussing the threat of discharge (the allegedly objectionable conduct).  In these circum-stances, and given the large differential in the vote, I do not believe that the Union has established a basis for overturning the election. 330 NLRB No. 96  WASTE MANAGEMENT, INC. 635APPENDIX REGIONAL DIRECTOR™S REPORT ON OBJECTIONS . . . . OBJECTIONS 2, 3 AND 10 The above objections can be appropriately amalgamated for discussion insofar as all relate to Petitioner™s contention that the Employer, during the critical period, changed its policy on ac-cess to the employee bulletin board (Objection 3), promulgating in its place a policy that treated protected postings in an imper-missible manner (Objection 10) and that, as a consequence, at least one employee was threatened with discipline (Objection 2). Undergirding this discussion lies the Employer™s policy on bulletin boards as set forth in the employee handbook which was, as the Employer acknowledges, in effect at all relevant times here, including the period leading up to the election. The policy is set forth below:  SECTION XIVŒBULLETIN BOARDS A. The bulletin boards. are available for the posting of noncontroversial items by employees. Any item desire to be posted must be submitted to the Human Resources De-partment for approval.  There was one bulletin board designated for employee use in the cafeteria and there is no dispute that employees had access to this board for posting personal notices,10 a policy that con-tinued after the filing of the petition. At some point it appears in late November, and after the November 16 petition filing, em-ployee Franklin Woolf attempted to post some prounion litera-ture on this bulletin board. For several days running, Woolf would post the literature on the bulletin board in the morning, and when he returned to the facility in the afternoon after com-pleting his work in the field the materials would have been taken down. He assumed it was done by employees who were not sympathetic to the Union, and he actually saw on one occa-sion an employee take the materials down, though Woolf did not make an issue of it.  After several days of this ritual, Woolf decided to repost the documents in the afternoon when he returned after finishing his route. After doing so, he was told by the dispatcher, William Black, that this was not permitted.11 Woolf informed Black he was not going to remove what he had posted and proceeded to take a seat in the cafeteria. Within a few minutes Joseph Mur-phy, company vice president and plant general manager, walked into the cafeteria accompanied by several members of supervision.  There is agreement that after entering the cafeteria Murphy instructed Woolf that he could not post his union literature on the employee bulletin board. While there is general accord as to what happened next, the two protagonists retold the story with marginally different emphases. Woolf acknowledged that he immediately took exception to this directive and questioned Murphy why he had been able to post  other items  on the bulle-                                                                                                                      10 Typical of such postings were notices concerning the sale of items such as pets, automobiles, and household products as well as an-nouncements of picnics and candy sales. 11 The parties could not agree as to Black™s employee status but it is an issue that does not have to be resolved in light of what subsequently occurred in the cafeteria. tin board. Murphy, at that point, took the literature off the bul-letin board, whereupon an obviously agitated Woolf told him to:  Go, ahead, fŠking rip it down. I™ll turn around and put an-other one back up there. He said, we™re going to write you up for insubordination. I said, you do what you want. I said, I am on my own time, doing myŠthe things the way I™m supposed to do it, by the book, and you™re giving me a hard time about it.ﬂ12  By Woolf™s account, the episode ended with Murphy walk-ing off. No discipline was ever received but he never again attempted to post his campaign matter on the board. In Mur-phy™s version, after he told Woolf he could not place his mate-rial on the bulletin board, he received the response that Woolf would hang the material ﬁsome other fŠking placeﬂ13 and then, his inquiry whether Woolf was finished with work that day was met with a reply that Woolf was ﬁwaiting for his fŠking ride.ﬂ14 This language prompted Murphy to caution Woolf that he was getting close to being considered insubordinate where-upon Woolf encouraged Murphy to ﬁwrite me the fŠk up and I™ll sign it.ﬂ15 To defuse the situation, Murphy then walked off and no discipline issued. It does appear that several other em-ployees were present during the exchange between Murphy and Woolf.16  It was Murphy™s testimony that at all times, both before and after the campaign, he was guided by the language in the em-ployee handbook and removed ﬁcontroversialﬂ materials from the employee bulletin board. Unrelated to the issue of the union campaign, he recalled that on occasions prior to the filing of the petition, he removed materials that he considered marred by inappropriate sexual references. During the campaign, he inter-preted employer policy as meaning any document ﬁproﬂ or ﬁantiﬂ union was controversial and would remove literature from either perspective. He gave the specific example of re-moving several ﬁantiﬂ pieces of literature that identified Woolf as a union leader and targeted him as object of derision. Mur-phy made clear that the policy was not extended elsewhere in the lunch area where campaign literature was frequently in evidence. The testimony is inconclusive, however, whether campaign literature was regularly distributed in the cafeteria, though certainly there is no evidence to suggest management extended its ban to this area, apart from the bulletin board, and it appears that at least some materials were left in this area. There is support as to Murphy™s point that the employee bulle-tin board was off limits to both sides for campaign purposes.17 In terms of analysis, there is simply no way that the section XIV of the employee handbook both as written and as admit-tedly applied by Murphy can pass statutory muster. It has long been held that an employer violates the Act if it prohibits ﬁthe posting of material relating to and in the course of concerted activity of its employees, while having previously allowed the posting of other miscellaneous matters by the employees.ﬂ Vin- 12 Tr. 20. 13 Tr. 238. 14 Tr. 238. 15 Tr. 239. 16 Woolf identified three employees by name who were present, and believed there were others as well. Murphy just recalled that there were a ﬁnumberﬂ of employees present (Tr. 239). 17 See Woolf™s testimony, Tr. 40.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 636cent™s Steak House, 
216 NLRB 647 (1975). See also Benteler 
Industries, 323 NLRB 712 (1997); 
Eaton Technologies, Inc
., 
322 NLRB 848 (1997); and Central Vermont Hospital
, 288 
NLRB 514 (1988). The Employer™s motivation in this regard, 
no matter how well meant, is irrelevant. 
Honeywell, Inc., 262 
NLRB 1402 (1982). It is also irrelevant as to how the Employer 

treats antiunion literature, once it 
is established that other em-
ployee notices are tr
eated disparately from prounion notices. 
Ford Motor Co., 315 NLRB 609, 615 (1994); Stanley Furniture 
Co., 244 NLRB 589 (1979). 
While agreeing with the Petitioner as to the validity, or lack 
thereof, of the policy, I do take 
issue with its view that the bul-
letin board policy changed duri
ng the critical period. I would 
credit Murphy™s very logical te
stimony that he consistently 
applied the rule to materials he 
deemed controversial, not being 
until November 1998 that he had to apply the guideline to un-

ion campaign material. All this means, however, that the Em-
ployer cannot be found to have
 engaged in objectionable con-duct by 
changing
 its policy on bulletin boa
rd access. It does not 
alter the fact that the policy both facially
18 and as practiced 
constituted an improper infringement on the rights of employ-
ees to engage in Section 7 activity
. This is the type of denial of 
employee access to an importa
nt medium of communication 
during a campaign that has been considered objectionable by 
the Board. 
Ford Motor Co., supra, at 615; 
Bon Marche, 308 
NLRB 184 (1992).19  I would, therefore, find both the existence 
as well as the enforcement of 
the policy as justification for 
setting aside the election. 
This finding is only strengthening by the threat of discipline 
directed at Woolf when he objected, albeit inelegantly, to Mur-
phy™s edict on bulletin board access.
20  The Employer™s posi-
tion is that Murphy only raised the possibility of insubordina-
tion in response to Woolf™s use of profanity. The profanity, 
however, was inextricably bound up in Woolf™s protest, and 
cannot be separated from the protected nature of this activity. 
The expletives used by Wool
f did not remove his provoked 
outbursts from the Act™s protection. Health Care & Retirement 
Corp. of Americas, 306 NLRB 63 (1992); Coors Container 
Co., 238 NLRB 1312, 1320 (1978).  For these reasons, the 
                                                          
                                                           
18 Even if the issue of enforcemen
t had not been joined, the wording 
of the clause, while not specifically prohibiting the posting of protected 
literature limits the postings to ﬁnoncontroversial itemsﬂ a phrase that is 
unnecessarily ambiguous and could restrain employees in the exercise 
of protected rights. 
Ford Motor Co., supra at 610. 
19 In 
Bon Marches,
 the Board goes to some length to distinguish an-
other case, Heartland of Keyser, 275 NLRB 168 (1985), that bears at 
least a passing resemblance to the instant set of facts in that the Em-

ployer practiced an even handed policy towards prounion and antiunion 

literature. The Board not
ed, however, that in 
Heartland the employer 
did not change its policy in response to the campaign and there were no 

other meritorious objections
, two distinctions from 
Bon Marche
.  In this 
case, while the Employer may not have changed policy as a conse-
quence of the campaign, it did engage in other objectionable conduct.  
Further, in 
Heartland, the ﬁevenhandedﬂ policy was initially to remove 
union and nonunion literature from 
the bulletin board, and then, 3 
weeks before the election, the policy changed to allow both types of 

propaganda to 
remain
 on the bulletin board for 3 or 4 days.  Obviously, 
this is different from the total ba
n placed on such literature here, with 
another critical difference being that the 
Heartland policy was found to 
be a valid rule by the Board, and no such blessing could be given to this 
Employer™s sec. XIV. 
20 For purposes of this discussion, Murphy™s version will be that 
credited though I would find that the distinctions between the two ac-

counts are without substantive difference. 
threat to find Woolf insubordinate was further conduct by the 
Employer that would warrant setting aside the election, espe-
cially where there the threat was made in the presence of addi-
tional employees. In view of 
the foregoing, while I recommend that Objection 3 be overruled, 
I recommend that Objections 2 
and 10 be sustained. 
OBJECTION 
6 Objection 6 is based on a complex chain of events raising al-
legations of surveillance, threat
s of discharge, and other forms 
of prohibited interference. It was all precipitated by the Em-
ployer™s distribution of a pie
ce of campaign literature a few 
weeks before the election. It appears that the Employer regu-
larly distributed to its employees literature at work and, in the 
case of their drivers, would in the morning place the distribu-tions on their clipboards along with
 route assignments. Regard-
ing the literature at issue, it was postcard size and carried a 
rather commonplace Employer message that the real reason a 
union wanted employee support wa
s to gain their dues money. 
It is not the wording on the card that Petitioner excepts to. 
Rather, it was the fact that one of the supervisors, Ron 
McClain, placed the initials of all the employees in the recy-
cling division on the cards he distributed.
21  These initials were 
written in pencil, in approximately the same size as the type 
face, just above a ﬁVote Noﬂ imprint that appeared on the bot-
tom of the card. One of the Petitioner witnesses, Paul Trueman, 
testified that he did not happen 
to see his initials on the card 
when he went to the dispatch room to get his clipboard on the 

date in question. He did read the card and apparently was not 
persuaded as he wrote on it ﬁF
Šk Youﬂ and ﬁTeamsters, Vote Yes.ﬂ Trueman then stated that he threw the card on the floor as 
he had seen others do. 
Trueman then returned to his truck to prepare for the day™s 
activities. Shortly thereafter, McClain approached and told him 
he was fired as he defaced a 
piece of campaign literature. 
McClain also said that he knew it was Trueman because the 
soiled card bore his initials. While Trueman believed McClain 
did not have the authority to te
rminate him, he testified that 
McClain went on to say that he was going to take it to Chuck 
Jewel, a higher management offi
cial, and that Jewel was going 
to fire him over it. Trueman told McClain that he could not 
discharge him and the conversation appeared to end. Trueman 
performed his route that day, and continued to work with the 
incident never being raised ag
ain by anyone from management. 
He identified three other employees who were present during 
his exchange with McClain, 
one of whom was David Rice. 
Subsequently, that morning, it 
appeared that Rice went to 
another employee, Rhonda Frable, and told her about the cards 
being initialed. She also appeared to have learned of the threat 
to Trueman, though it is not clear 
whether he told her this, or if 
she heard it from Rice. Frable, like Trueman, had received the 
ﬁvote noﬂ card that morning but did not realize that it was marked with her initials. After talking to Rice she became con-
cerned as she had left hers on a table in the dispatch room. 
Frable™s testimony was that she then went inside the cafeteria 
area, which adjoins the dispatch room. She saw a number of 
employees sitting at a table going through the cards, passing 
comments such as ﬁthis one is fired, that one is fired. This one 
is going to go. I can™t wait to screw this one.ﬂ
22 She then ap-
 21 It appears that approximately 
2 dozen employees were under his 
supervision and may have received the initialed cards.  
22 Tr. 70. 
 WASTE MANAGEMENT, INC. 637proached the table and attempted to grab the cards but was stopped by Supervisor Terry LaRose who was also sitting there.23 It appears that LaRose and Frable commenced a heated discussion with LaRose expressing concern over some recent newspaper articles that had appeared locally. Frable noted that LaRose was upset because employees had made the campaign public business and asked insistently ﬁwho wrote the articleﬂ24 and threatened that ﬁthey were going to be fired also.ﬂ25 At some point Frable left, never having found her card. The Employer did offer Terry LaRose as a rebuttal witness to at least as to some of the allegations raised by the objection. He acknowledged that he was in the cafeteria when Frable en-tered and that she was clearly upset. He remembered that she started screaming as to the whereabouts of her card and that she found it in the trash. She then, as he remembered, confronted him about the initials and how the Employer was unfair. LaRose countered by telling her he thought it was unfair for the Union to take their issues to the newspaper. He was referring to two articles that had appeared in the local press, one of which was entered by the Employer as an exhibit. He denied having asked who wrote the articles, and denied making any attendant threats of discharge. He stated that there would have been no reason to inquire as to the author as the employee source was mentioned in the body of the story. LaRose further went on to explain that he realized it was McClain who had placed the initials on the cards, as the initials were those only of employ-ees under his supervision. He claimed that he later spoke to McClain about it and was given the explanation that it was done only to make sure that everyone got the information. As for McClain, he was not called to testify. It is the Petitioner™s argument that the Employer engaged in some form of surveillance and/or polling by distributing anti-union literature bearing employee initials. It cites Circuit City Stores, 324 NLRB 147 (1997), for the proposition that an em-ployer may not issue antiunion paraphernalia or materials in a manner that pressures the employee to make or reject the em-ployer™s proffer thereby revealing their union sentiments. In that case the employer offered coffee mugs to employees im-printed with the words ﬁVote Noﬂ and ﬁJust Vote No.ﬂ Em-ployees were placed in the situation where they would reasona-bly believe that a refusal to accept a mug would be construed as a rejection of the employer™s campaign position. The facts under review are distinguishable from the Circuit City line of cases. Here, the Employer distributed the ﬁvote noﬂ cards to all employees and did not ask for them to be returned or exhibited in some manner that would have established em-ployee preferences. Perhaps McClain was ill advised to place employee initials on the material but to find a violation one would have to ascribe to McClain the almost divine foreknowl-edge that employees would throw these cards over the floor, leaving a telltale trail. I cannot reach such a conclusion, espe-cially where the employees were under no compulsion to leave these cards behind.26                                                                                                                      23 She did not hear LaRose make any of the comments regarding the future of the employees who had left their ﬁvote noﬂ cards behind.  24 Tr. 72. 25 Tr. 79. I also find that no objectionable conduct occurred in the dis-patch or cafeteria areas. Frable was clearly agitated that morn-ing, and her recollection of the events was very disjointed. Her testimony that LaRose pressed her for the name of the writer of the newspaper article made little sense. It would not have, of course, been written by an employee, and, moreover, the source appeared clear from the text. In contrast to Frable, LaRose was a very impressive witness who candidly admitted being per-turbed by the publicity that the Union had generated in the newspapers. His denials as to questioning her about who wrote the pieces, and as to making any threats of discharge, had the ring of truth. I do not credit Frable, therefore, regarding any of the observations she made regarding the events in the cafeteria and dispatch area. All related objections would therefore fall, including the allegations that Frable was interrogated about the newspaper articles, that LaRose threatened the source of those articles with discharge,27 and Petitioner™s claim that LaRose ﬁstood muteﬂ while other employees reviewed the ﬁvote noﬂ cards and designated which of the employees who returned the cards would be discharged.28  As for the threat directed at Trueman, even the Employer does not attempt to dispute the accuracy of his account. Rather, it takes the position that McClain lacked the authority to fire Trueman, ergo, no threat was made. Based on Trueman™s testi-mony, and that is the only evidence of record in this regard, it does appear that McClain by himself lacked the authority to terminate him. However, Trueman™s testimony left the distinct impression that McClain, a stipulated supervisor, was able to effectively recommend such action to Chuck Jewel, another management official, and the Employer did not attempt to rebut this impression. Whether McClain could discharge solely on his own initiative or whether he could only effectively recommend such action is of little moment as he was still a supervisor threatening the workplace™s version of capital punishment in retaliation for Trueman™s crude, but protected, expression of union sympathy. It was also a threat made in the presence of several other employees with at least some dissemination. As a threat of discharge is highly coercive and one of the most seri-ous forms of employer misconducts,29 I would recommend that while all other portions of this objection be overruled, Objec-tion 6, to the extent it relies on the threat made to Trueman, be sustained.  26 See Jefferson Stores, Inc., 201 NLRB 672 (1973), a case that also involved the distribution of ﬁvote noﬂ cards which the Board found to be noncoercive and not a basis for setting aside an election.  27 I do not have to reach under these circumstances the question as whether the conversation between Frable and LaRose concerning the newspaper article, conduct not specifically alleged as objectionable, was reasonable encompassed within the scope of the objections set for hearing. 28 Even if I had been more inclined to credit her testimony, Frable failed to conclusively establish whether LaRose or any supervisor heard employees make these observations.  29 NLRB v. Jamaica Towing, 632 F.2d 208 (2d Cir. 1980).   